Title: To Thomas Jefferson from William Short, 3 May 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris May 3. 1791.

The fermentation of Paris which I mentioned to you in my last has continued subsiding since that time. But the regulation of the department for renting and selling churches to the catholics who adhere to the priests non-jurors, and the departure of the King for St. Cloud remain suspended. The regulation or arreté of the department when sent to the national assembly was referred to the committee of the constitution. It was the means of avoiding to pronounce on it until it could be seen whether it could be carried into execution, that is to say, whether the people of Paris would consent to it. The report is to be made now in a day or two and is in favor of the department. Should that pass quietly the King will probably attempt again to go to St. Cloud, and unless there should arise some new cause of popular disquietude no opposition will be made. The Marquis de la Fayette will use his influence in favor of it. As yet the zeal excited among the garde nationale of Paris by his resignation, and his resumption of the command at their sollicitation, still continues. In the nature of things this cannot last always; but it will last longer with him than any other person whatever. I fear that the government will not be organised in time to secure and inforce peace and good order as soon as the influence and popularity of the Marquis, by which the people have hitherto been persuaded into it in some degree, shall have ceased—or if organised, will not be found adequate to those purposes. The parties (which are already pronounced) will be violent and strong, the government feeble—of course disorder and confusion until experience shall have pointed out to the majority the only true and permanent remedy, a well established constitution and a government sufficiently energetic to control the factious and turbulent. This will certainly happen sooner or later. The liberty of the press, and the general information of the present age will probably accelerate that term, and give reasonable hopes, I think, that anarchy and faction formerly the road to despotism, may now lead to a free government.
The inhabitants of the capital are in a state of much joy and contentment occasioned by the abolition of the barriers of Paris. By the decree of the assembly you know all duties ceased the 1st. of this month. A procession of the municipality and garde nationale made the round accompanied by music and numberless crowds of people and had the iron grates taken down. I inclose you a tariff of the principal duties paid. The committee of imposition think it will  be easy to supply the place of the various articles of revenue suppressed, by a direct tax of 300 millions, and indirect ones of nearly as much more, formed and collected on different principles more easy and more agreeable to the people.—It is a great and hazardous experiment of which the success in the first instance is at least questionable.
I informed you that on the report of the academy of Sciences the Bishop of Autun had changed his plan respecting weights and measures. The assembly have adopted it as it stands at present. I inclose it to you with a letter from M. Condorcet for you which he sent to me open as you will receive it. I think it highly probable the plan will be defeated by Spain’s not admitting the French commissioners into that Kingdom. The jealousy of the court against every thing or person coming from France, and particularly connected with the national assembly, is beyond all conceptions. You will see by an office of the Spanish Ambassador communicated to the assembly, (in the Moniteur) that a line of troops is formed by Spain on the frontiers of France. It is said also that the court have such an horror of every thing that has the appellation of assembly, that they have forbidden that of the bank of St. Charles, lest something appertaining to revolution principles should grow out of it.
There is no doubt that the finances of that country are in a declining state. The present ministry are prodigal and will not ameliorate them. Thus foreign broils or internal disorders will probably present ere long favorable opportunities for those who have difficulties to settle with that country. I have had only distant conversations with the Spanish Ambassador relative to the Mississipi since my return from Holland and that without the appearance of seeking them, and in presence of indifferent persons. I observed that he extolled much the importance of the Floridas, and seemed to consider them as most valuable acquisitions. This was in answer to a question of an enemy to the present revolution here, who in considering the late war as a most distressing one for France, asked the Ambassador what Spain had gained by it. You will recollect what I mentioned formerly concerning his idea of territory. No. 44. It is impossible to form an opinion with certainty on such desultory conversations but as far as one may be formed I think, if war had taken place with England the Ambassador would have been for purchasing the friendship of the U.S. at any price but that as it is he would not be for acquiring it by a cession of territory nor even a cession of the navigation of the Mississipi.—Not knowing what would be the sentiments of the U.S. under present circumstances, I have thought it  best not to shew too much anxiety in sounding the Ambassador. The extract of your letter to Carmichael, as you will suppose, has not been communicated to the person you mentioned.
The Ambassador is very anxious that a good understanding should be preserved with the U.S. and particularly that his court should know precisely what are their intentions with respect to the Mississipi. He told me that he had recommended one of his friends to be sent as minister to the U.S. But that on further information he had withdrawn this recommendation in favor of the Spanish governor on our Western frontier, and that he hoped he would be appointed, although he did not know him. He observed that he thought himself bound to make this sacrifice of his friendship in a case where it was so necessary to have a person well acquainted with the U.S. and particularly the western country.—This convinced me that he was for making full inquiry into our dispositions and particularly the dispositions of the western inhabitants before any thing decisive being done. He has probably hopes that they may be induced to become Spanish subjects in order to obtain the navigation of the Mississipi, and then contribute to preclude from it the citizens of the U.S. that their advantages may be the greater. His anxiety to have the Governor of that Country appointed minister is a strong indication that he is for the plan being pursued.—I have no intelligence from Mr. Carmichael since he has recieved your instructions. One or two short letters which he has written to me say nothing that has any relation to that subject, although one of them was by a private hand. I suppose therefore that nothing new has occurred, or which is more probable, that he might not think it proper or necessary to communicate it to me. I learn accidentally by a person from Madrid that Colo. Humphries passed about three weeks there on his way to Lisbon. The last intelligence I recieved from him was on his arrival in London. He then mentioned he was about to embark for Lisbon.
I mentioned to you in my last the extension of the decree abolishing the droit d’aubaine, as you will see by the journals of the assembly herewith sent. Since then nothing further has been done in any thing which concerns our commerce. With respect to the difference of duty paid by French and American vessels importing tobacco I have written to M. de Montmorin by his desire reclaiming against it on the principle of its being so great as to exclude American vessels from participating in the transportation of their own productions, the freight of an hogshead of tobacco being not more than 40.₶ whilst the excess of duty paid by an American vessel is 50.₶  He has answered me that he has sent my letter to the minister of finance and the diplomatick committee. This committee together with those of imposition and commerce are to consult on it the next week as I learn from the Duke de la Rochefoucauld. M. de Montmorin desires much to have the American and French vessels put on the same footing, having already given instructions to reclaim against the excedent tonnage to which French vessels are subjected in the ports of the U.S. Ternant also is exerting himself much with the committees in order to induce them to treat the productions and shipping of the U.S. more favorably.
I observe that he is much disposed to see a treaty of commerce entered into with America and thinks that government are fully authorized to do it. I do not suppose it proper to trouble you with my ideas of treaties of commerce in general, for several reasons, but with respect to one with this country in particular in its present situation, I cannot help observing that much caution should be used. Until government shall have acquired a degree of influence which it is far from having at present it will be doubtful whether their engagements would be confirmed, and probably would not be confirmed if such articles were entered into respecting their Islands particularly as the U.S. should certainly insist on. On the contrary when the government shall become sufficiently vigorous to lead the assembly, the moment will be more favorable and should not be lost. Even then perhaps a treaty should be confined to a few leading points. Time cannot but strengthen the demands of the U.S. Their increasing numbers and commerce and general prosperity will render their connexions more valuable, and what will have still more influence will render their friendship more necessary to those nations who have possessions in the West-Indies. It will be seen that the U.S. without desiring to have possessions there themselves will have it in their power to keep them in the hands of those nations to whom they are attached, and they will be attached to those who offer them the greatest commercial advantages there. France of course will be for inlisting us by our interest in the guarantee of her possessions in the islands instead of having it on paper only.
Time also will take the inhabitants of the colonies more out of the hands of the merchants of Bordeaux and Nantes, and render these also less influential in the assembly, by rendering them less necessary to the establishment of the constitution.—The French citizens of influence who are owners in the islands and of course desirous to extend the liberty of commerce as much as possible  submit to the merchants of this country because they think their influence essential to the revolution. The inhabitants of the islands themselves who are here wish much for freedom of commerce, but they are obliged to unite with the merchants and submit to their terms, though their natural enemies, in order to secure two other points which they have much more at heart—1. The subjecting the gens de couleur, free and landholders, to the white citizens, that is to say allowing them to fix in their colonial assemblies the privileges which those are to enjoy. 2. The continuation of the slave trade.—Until these two points are finally settled the islanders will unite with the merchants of France.—By their joint influence they will succeed. The committees to whom the first of these questions was referred agreed last night in a report which leaves to the colonial assemblies the decision of every thing relative to the state of persons. This is provisional and pronounces formally what the former decree had left to be interpreted as each should chuse, and thus gave rise to the disturbances which have since taken place.
No intelligence has been recieved from the West-Indies since that I mentioned in my last. It appears that the troops and fleet sent were in such a state of insubordination that they could not be counted on. I think they were sent from hence with an intention to make them inforce severely the wishes of the mother country and that the regulations with respect to commerce particularly would have been strictly carried into execution. The longer the inhabitants are accustomed to the present state of things the more difficult it will be to shut their ports altogether.
I am sorry to have heard nothing further from you since I mentioned the minister’s idea with respect to the appointment of Consuls in the islands. Nothing more has passed between him and me respecting this. I know not how far you would wish to insist on it under present circumstances. If the minister is pushed at present he would certainly refuse it. Perhaps it might enter into your views to obtain the refusal explicitly. I hope I shall soon hear from you on this subject. Mr. Skipwith has written to me that neither the Governor or any person at Martinique has any cognizance of the consular convention, and desires I will take measures for procuring him an exequatur. This will be suspended of course for your orders.
I send you several publications which have appeared here on colonial subjects. Unfortunately for the present, the personal interests of those who are to decide on them are too much concerned to admit of lights from discussion. You will see that some of them are  in favor of a free commerce, and you will easily judge of the weight that will be given to these arguments by the merchants of Bordeaux or Nantes.
I enclose you a paper given me by the Imperial Chargé des affaires to which he begs your attention. It will explain itself.
I have heard nothing of the affair of Schweighauser & Co. since you left this place until the inclosed paper was put into my hands some time ago by one of the party concerned with a request I would forward it to you. He urged me much to give him an order to sell the arms, and seemed to think it extraordinary that I declined doing any thing in it.
As yet it has been impossible for me to get from Dupré the medal he is making for M. de la Luzerne, although one side was finished many months ago. This delay is occasioned by his employing himself in opposition to several other artists to obtain the engraving of the dyes for the new coinage decreed by the national assembly. He has given me his word however that I shall have it in the course of this month and I count on it.
May 4. I have informed you of the causes of difference between this country and the Pope in spiritual matters. After much delay he has sent the Bref which I inclose you, and which is considered as the harbinger of excommunication against the bishops and priests who supplant the non-jurors. If we may judge of the people in general from those in Paris it will have little effect. They yesterday dressed up a figure in straw representing the Pope with his bref in one hand and they say a crucifix in the other, an inscription on his back of guerre civile. After parading him in the garden of the Palais Royal he was burnt to the great satisfaction of the immense crowds present. Intelligence had been recieved the day before that the Pope refused to recieve M. de Segur who was about to leave Paris in order to go and reside at Rome as successor to the Cardinal de Bernis.—During these circumstances the assembly was employed in discussing the question whether Avignon and the Comtat should be recieved as part of the Kingdom of France. The two parties in that country that is to say those for and those against the reunion to France are now in a state of war and have been for some time. Deserters from the French army, the French partisans at Avignon and citizens of the neighbouring departments, have run over the Comtat, carried devastation with them wherever they met opposition and forced the inhabitants to declare in favor of France. Carpentras is now besieged by this army of plunderers for the same purpose. The question of the reunion has been long before the assembly and  referred to two of the committees. This state of things rendered a decision indispensable. The report of the committees made on Saturday last was for the re-union and there seemed no doubt it would be adopted. You will see the debates in the papers inclosed, as far as last night. The question was decided a few hours ago by yeas and nays, by a considerable majority against the reunion. The assembly rose after determining this point. They have not yet decided what measures they will take for stopping the disorders, which prevail in the Comtat occasioned by French citizens, and which threaten also the French territory. If I recieve the papers before Petit leaves this to-morrow I will forward them to you.
I learn in the instant that the house of Clermont-Tonnere one of the members of the assembly who was most violent in his opposition to the reunion has been surrounded by a mob for some harsh expressions used in his speech, and with difficulty prevented from being plundered by the arrival of the garde nationale who persuaded the people not to proceed to extremities.
Letters received to day from Vienna by some of the members of the Corps diplomatique mention that the Russian ambassador there had just recieved intelligence of a considerable victory gained over the Turks near Brailow, in which there were 3 or 4000 prisoners. I observed that the persons present when one of these letters was received, and particularly the new envoy of Poland, supposed the affair had been much exaggerated by the Russian ambassador at Vienna. I suppose it certain however that an engagement has taken place, and that the Russians were victorious. This may be considered as the opening of the campaign, and would seem to render peace less probable. Still as the Turks will probably not be consulted I think yet it will be concluded by the mediation of Denmark. It is believed that England and Prussia have already moderated their pretensions. The Empress certainly wishes much for peace, and finding now that the Turks are disposed to prefer another campaign to a separate negotiation, I think she will negotiate through Denmark in modifying the statu quo.
I am informed that the plan which the committees of the colonies &c. intend proposing to the assembly as agreed on the night before last is to have a congress assembled in the West Indies of deputies from the several islands who are to propose a constitution for the colonies to be submitted to the national assembly, that this congress shall particularly have the initiative in deciding L’Etat des personnes in the islands viz. the rights of the gens de couleur libres, and the condition of slaves and the slave trade. The footing on which their  commerce is to be placed is also to be proposed by the Congress to the consideration of the national assembly. This is all that has transpired from the committee and is vague. They desire much to keep their decision unknown until they propose it to the assembly and they will then endeavour to run it through that body without discussion as they have done in two similar instances. I suppose it best not to appear too sollicitous about collecting the result of the committees, as the U. S. are considered with much jealousy by several of the members. They are sure that we have projects of conquest and a thousand other wild ideas. It is expected that this report will be made to the assembly immediately and of course published. You shall be informed of its result in due time. I have found the deputies of the colonies disposed of themselves to go as far as possible in their demands respecting their commerce, but ready to give them all up to secure the slave trade and the dependence of the gens de couleur.
The Minister of marine resigned some days ago. The reason he gave was that the colonies were not separated from his department. He considered himself inadequate to the place in its present situation. No successor is yet named. M. Le Hoc and M. Le Brasseur, both formerly employed under former ministers, are generally spoken of, and even De Moustier is mentioned by some.
I send you a memoire of M. Du Crest against the Duke of Orleans. I have been obliged to take a copy which has been used, not being able to find a new one. I have never read it but understand it gives a particular account of Arkwright’s spinning machines and suppose it may be therefore useful. It is on that account that it is sent.
I take the liberty of inclosing you a letter for the Secretary of the Treasury which I ask the favor of you to give him. My last from him was Sep. 1. 90 and from you Jan. 23 and 24. 91.—I have the honor to be with sentiments of the most perfect respect & attachment, Dear Sir Your most obedient & most humble servant,

W: Short

